Order filed June 2, 2016




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00263-CV
                                    ____________

                             RON POUNDS, Appellant

                                         V.

     LIBERTY LLOYD OF TEXAS INSURANCE COMPANY, Appellee


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-53921

                                     ORDER

      Appellant’s brief was due May 26, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 1, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM